                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Carl L. Fessenden, SBN 161494
                                                   3   William E. Camy, SBN 291397
                                                       350 University Ave., Suite 200
                                                   4   Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   5   FAX: 916.927.3706

                                                   6   Attorneys for Defendants
                                                       CALIFORNIA EXPOSITION & STATE FAIR, CALIFORNIA EXPOSITION & STATE FAIR POLICE
                                                   7   DEPARTMENT, ROBERT CRAFT, and EVEREST ROBILLARD

                                                   8                                     UNITED STATES DISTRICT COURT
                                                   9
                                                                                        EASTERN DISTRICT OF CALIFORNIA
                                                  10
                                                  11   BRIAN K. ROAT,                                   CASE NO. 2:18-cv-01701-MCE-CKD
                                                  12
                                                                         Plaintiff,                     STIPULATION AND ORDER
                 350 University Ave., Suite 200




                                                  13                                                    REQUESTING EARLY SETTLEMENT
                    Sacramento, CA 95825
PORTER | SCOTT




                                                       v.                                               CONFERENCE BEFORE JUDGE
                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                                                    KENDAL J. NEWMAN
                                                  15   CALIFORNIA EXPOSITION & STATE
                                                       FAIR, CALIFORNIA EXPOSITION &
                                                  16   STATE FAIR POLICE DEPARTMENT,                    Complaint Filed: 06/11/2018
                                                       ROBERT CRAFT, and EVEREST
                                                  17   ROBILLARD,
                                                  18
                                                                   Defendants.
                                                  19   ___________________________________/
                                                  20
                                                  21           IT IS HEREBY STIPULATED AND AGREED, by and between the parties, this matter be
                                                  22   set for an early settlement conference to be conducted before Judge Kendall J. Newman on December
                                                  23   16, 2019 at 9:00 a.m. at the United States District Court located at 501 I Street, Sacramento, CA
                                                  24   95814
                                                  25           IT IS SO STIPULATED.
                                                  26   ///
                                                  27   ///
                                                  28   ///

                                                       {02094472.DOCX}                           1
                                                            STIPULATION AND [PROPOSED] ORDER REQUESTING EARLY SETTLEMENT CONFERENCE
                                                                                  BEFORE JUDGE KENDAL J. NEWMAN
                                                   1   Dated: October 24, 2019                    PORTER SCOTT
                                                                                                  A PROFESSIONAL CORPORATION
                                                   2
                                                   3                                              By: /s/William E. Camy
                                                                                                      Stephen E. Horan
                                                   4                                                  William E. Camy
                                                                                                      Attorneys for Defendants
                                                   5                                                  CALIFORNIA EXPOSITION & STATE FAIR,
                                                   6                                                  CALIFORNIA EXPOSITION & STATE FAIR
                                                                                                      POLICE DEPARTMENT, ROBERT CRAFT, and
                                                   7                                                  EVEREST ROBILLARD

                                                   8
                                                   9   Dated: October 24, 2019                    LAW OFFICE OF MARK E. MERIN
                                                  10
                                                                                                  By: /s/Mark E. Merin (authorized on 10/24/19)
                                                  11
                                                                                                         Mark E. Merin
                                                  12                                                     Attorney for Plaintiff
                                                                                                         BRIAN ROAT
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15
                                                  16                                             ORDER

                                                  17           The court having review and considered the Parties’ Stipulation for an early Settlement

                                                  18   Conference and finding good cause here by approves the request for this matter to be set for a

                                                  19   Settlement Conference on December 16, 2019 at 9:00 a.m. before Judge Kendall J. Newman.

                                                  20           IT IS SO ORDERED.

                                                  21
                                                       Dated: October 29, 2019
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                       {02094472.DOCX}                         2
                                                          STIPULATION AND [PROPOSED] ORDER REQUESTING EARLY SETTLEMENT CONFERENCE
                                                                                BEFORE JUDGE KENDAL J. NEWMAN
